FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

STANMORE CAWTHON COOPER,                 
               Plaintiff-Appellant,              No. 08-17074
                v.                                 D.C. No.
FEDERAL AVIATION ADMINISTRATION;               3:07-cv-01383-
SOCIAL SECURITY ADMINISTRATION;                      VRW
U.S. DEPARTMENT OF
TRANSPORTATION,                                     ORDER
            Defendants-Appellees.
                                         
 On Remand from the Supreme Court of the United States

                     Filed October 4, 2012

   Before: Myron H. Bright,* Michael Daly Hawkins, and
            Milan D. Smith, Jr., Circuit Judges.


                             ORDER

   In accordance with the mandate of the Supreme Court in
FAA v. Cooper, 132 S. Ct. 1441 (2012), the judgment of the
district court is affirmed.




  *The Honorable Myron H. Bright, Senior Circuit Judge for the Eighth
Circuit, sitting by designation.

                               12009